Citation Nr: 1428052	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  11-23 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active military service from July 2003 to August 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  Jurisdiction of the case was subsequently transferred to the Sioux Falls, South Dakota VA RO.

In June 2013, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran reported in a treatment note dated in August 2011 that he underwent x-ray examination by a private physician and was diagnosed with tendonitis.  The Veteran was sent a letter later in August 2011 requesting that he either provide the records from the provider or identify the provider and provide authorization for VA to obtain the records.  The claims file does not reveal that the Veteran responded to this request.

At the hearing before the undersigned in June 2013, the Veteran indicated that he received treatment from the VA as well as the Avera Clinic in Sioux Falls, South Dakota.  When asked if he had supplied the records from Avera to the VA the Veteran responded "They were - - all we did was one visit, so we really didn't gather much evidence on that day."  Review of claims file does not reveal any records from the Avera Clinic.

Although the Veteran reported in June 2013 that he received treatment at the VA, review of the claims file does not reveal any records regarding the Veteran's treatment dated subsequent to September 2012.

As there appear to be relevant private treatment records outstanding as well as additional VA treatment records, the Board finds it necessary to remand the claim for attempts to obtain all outstanding records.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407 -08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As the remand seeks to obtain additional treatment records, after obtaining any additional records, return the claims file to the examiner who performed the October 2012 examination regarding a left knee disability for preparation of an addendum.

As the Veteran's service treatment records reveal complain of left ankle pain and ankle condition, if and only if the records received reveal a diagnosis of a left ankle disability, the Veteran should be afforded a VA medical examination regarding the etiology of the identified left ankle disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any authorization necessary, attempt to obtain and associate with the claims file records of the Veteran's treatment from Avera Clinic in Sioux Falls, South Dakota.

2.  Attempt to obtain and associate with the claims file the records regarding the Veteran's treatment by VA dated since September 2012.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

3.  Thereafter, return the claims file to the examiner who performed the October 2012 examination so that an addendum to the earlier report may be prepared.  If the examiner is unavailable or in the event the examiner determines that further examination of the Veteran is necessary, the Veteran should be scheduled for a VA medical examination.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any left knee disability found to be present is related to or had its onset during service.  The examiner should provide a complete rationale for any opinion provided.

4.  Thereafter, if and only if the records received reveal a diagnosis of a left ankle disability, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any left ankle disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any left ankle disability found to be present is related to or had its onset during service.  The examiner should provide a complete rationale for any opinion provided.

5.  After completion of the above and any other development deemed necessary, review and re-adjudicate the issues on appeal.  If such action does not grant the benefits claimed, provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time should be allowed for response.  Thereafter, the case should be returned to this Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



